      CASE 0:18-cv-01643-JRT-HB Document 35 Filed 04/10/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND
SOMALI COMMUNITY RESETTLEMENT                         Case No. 18-cv-1643 (JRT/HB)
SERVICES, INC.,
                                                      MEET-AND-CONFER
               Plaintiffs,                            STATEMENT

                   v.

CITY OF FARIBAULT,

               Defendant.



      I HEREBY CERTIFY that the undersigned has met and conferred with Andrew A.

Wolf, Paul Reuvers, and Jason Kuboushek. Counsel for Defendant, via phone and email

and the parties have been unable to agree on a resolution of the motion.




Date: April 10, 2019
                                         Respectfully,

                                         /S/ Alejandro A. Ortiz
                                         Alejandro Ortiz (Admitted Pro Hac Vice)
                                         Joshua Riegel (Admitted Pro Hac Vice)
                                         American Civil Liberties Union
                                         Foundation
                                         125 Broad St., 18th Floor
                                         New York, NY 10004
                                         Tel: (646) 885-8332
                                         ortiza@aclu.org
                                         jriegel@aclu.org


                                            1
CASE 0:18-cv-01643-JRT-HB Document 35 Filed 04/10/19 Page 2 of 2



                             Teresa Nelson
                             Ian Bratlie
                             American Civil Liberties Union
                             of Minnesota
                             P.O. Box 14720
                             Minneapolis, MN 55414
                             Tel: 651.529.1692
                             tnelson@aclu-mn.org
                             ibratlie@aclu-mn.org

                             Attorneys for Plaintiffs




                                2
